Citation Nr: 1740284	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  07-07 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis prior to January 29, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran filed a Notice of Disagreement (NOD) in September 2006.  The RO issued a Statement of the Case (SOC) in February 2007.  The Veteran filed a VA Form 9 in March 2007.  In February 2008, the Veteran testified at a travel Board hearing before a different Veterans Law Judge, who is no longer employed by the Board.  The Board remanded the claim in April 2008 and June 2009.

In March 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file. The Board remanded the claim in June 2015, October 2015, and October 2016.  In the October 2016 remand, the TDIU rating under 38 C.F.R. § 4.16(b) was referred to the VA Director of the Compensation Service (Director) for extraschedular consideration.  In April 2017, the Director denied a TDIU on an extraschedular basis.  The matter has now been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to January 27, 2012, the Veteran's service-connected degenerative joint disease of the right and left hip were not shown to be of such severity so as to preclude substantially gainful employment.


2. From January 27, 2012 to January 28, 2014, the Veteran's service connected degenerative joint disease of the right and left hip resulted in a combined rating of 40 percent and rendered him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1. TDIU on an extra-schedular basis is not warranted prior to January 27, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16(b) (2016).

2. TDIU is warranted on an extra-schedular basis from January 27, 2012 to January 28, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by letters that were sent to the Veteran in February 2006 and March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

Rules and Regulations

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).   When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).

Factual Background

The Veteran claims that he is unable to maintain employment due to his service-connected disabilities.  He contends that his bilateral hip condition does not allow him to sit or stand for long periods of time, making it difficult for him to find a job.

The Veteran is service-connected for degenerative joint disease of the left hip, evaluated at 10 percent from September 29, 1994 to January 29, 2014; degenerative joint disease of the right hip, limitation of flexion, evaluated at 10 percent from October 17, 2005; degenerative joint disease of the right hip, limitation of extension, evaluated at 10 percent from August 4, 2011; degenerative joint disease of the right hip, impairment of, evaluated at 10 percent from August 4, 2011; total left hip arthroplasty, evaluated at 100 percent from January 29, 2014, and at 90 percent from April 2015; and surgical scar, residuals hip replacement associated with degenerative joint disease left hip, evaluated at 0 percent from January 19, 2014.  The Veteran has a combined total evaluation of 100 percent effective from January 29, 2014.  For reasons detailed below, the Veteran is unemployable due to a combined effect of all of his hip disabilities.  Thus, the only issue before the Board is the period prior to January 29, 2014.  Cf. Bradley v. Peake, 22 Vet. App. 280   (2008).

The Veteran's VA medical treatment records show that he reported problems with his left hip in January 2004, but nothing that would limit his ability to work.

Vocational rehabilitation records from February 2004 indicate that the Veteran has a high school diploma and one year of training at a vocational school to be an auto mechanic.  The Veteran's reported vocational history included a heavy equipment operator for 2-3 years, a farmer for 10-15 years, an auto mechanic for 1 year, and a long distance truck driver for 7 years.

VA medical treatment records from March 2004 show that the Veteran was working in construction in Arizona.  December 2005 VA treatment records show that the Veteran was doing some mechanic work. January 2006 VA treatment records also show that the Veteran reported working as a mechanic.

Social Security Administration (SSA) records from October 2007 show that the Veteran's physical ability was moderately limited.  SSA records from December 2007 indicated that the Veteran's residual sedentary function remains intact and a determination that the Veteran was not disabled and could have done some work was made at that time.

At a VA examination in November 2009, the examiner noted that the Veteran has quite a limited range of motion as well as walking endurance because of pain in both hips.  The VA examiner noted that the Veteran uses a cane, but can walk without it.  It was also noted that the Veteran does not work and his daily activities are limited as described above.

In a January 2012 VA examination, the VA examiner noted that the Veteran's hip condition impacts his ability to work.  Specifically, decreased prolonged standing or sitting was noted.  Additionally, the examiner noted that sedentary/sitting work was acceptable.

In a March 2014 VA examination, the examiner noted that the Veteran is currently individually unemployable (IU) due to his service-connected hip conditions.

In an August 2015 VA examination, the examiner noted the functional impact of the Veteran's hip conditions included no prolonged walking.

In a December 2015 VA examination, the examiner noted that it would be extremely difficult for this Veteran to function in almost all occupational settings due to his degenerative arthritis of his right hip.

In a November 2016 VA examination, the examiner noted that per the January 2012 VA examination, sedentary/sitting work is acceptable.  The VA examiner opined that there is no reason for sedentary restrictions prior to nor after his left hip replacement.

Analysis

The record indicates that the Veteran last worked in January 2006 as a mechanic.  The Veteran's occupational history shows him working jobs that require either physical labor as a mechanic and heavy equipment operator or prolonged sitting as a long distance truck driver.  

The Veteran's medical history shows that he was not limited in his ability to work in January 2004.  SSA records from December 2007 indicate that the Veteran's residual sedentary function remains intact and because he could have done some work he was not found to be disabled.  The VA examination in January 2012 is the first instance that shows that the Veteran had decreased prolonged standing or sitting.  Although the January 2012 VA examiner also noted that sedentary/sitting work was acceptable for the Veteran, the Board finds that with reasonable doubt in favor of the Veteran, it is factually ascertainable that the Veteran would not have been able to obtain and maintain employment in the fields consistent with his educational and occupational background based on this examination report.
As such, the totality of the medical and lay evidence of record shows that the Veteran has been unable to maintain long term employment that is consistent with his education and occupational background since January 27, 2012.  

Regarding entitlement to TDIU on an extraschedular basis prior to January 29, 2014, the Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Director.  38 C.F.R. § 4.16(b) (2016).  The Board notes that the Director's decision is, at this point, nonbinding on the Board.  The Board reviews the entirety of the Director's decision de novo, and is thus authorized to assign an extraschedular rating when appropriate.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (providing that the Board is authorized to award an extraschedular TDIU after obtaining the Director's decision).

In January 2017, a memorandum was provided to the Director addressing entitlement to a TDIU on an extraschedular basis.  In April 2017, the Director evaluated the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).  The Director concluded that entitlement to TDIU on an extraschedular rating per the provisions of 38 C.F.R. § 4.16(b) is denied.  The Director explained that a VA examiner in August 2015 found the Veteran's hip condition impacted his ability to work in that he cannot walk for prolonged periods.  She also noted VA treatment records from December 2015 noting that the Veteran was not permanently bedridden or currently hospitalized.  The December 2015 VA examiner opined that the Veteran's pain was adequately controlled and that he could function independently.  The Director ultimately found that the Veteran's service-connected bilateral hip disabilities do not present an exceptional disability picture which warrants an extra-schedular evaluation prior to January 29, 2014.

The Board finds that a TDIU on an extraschedular basis is warranted in this case from January 27, 2012 to January 28, 2014.  In so reaching this conclusion, the Board has considered the Veteran's high school education, one year of mechanic vocational school, his employment history and the combination of his service-connected disabilities.  The Board has also considered the competent medical and lay evidence of record.  The Board finds that the opinions of the January 2012, March 2014, August 2015, December 2015, and November 2016 VA examiners to be highly probative.  The ultimate responsibility for a TDIU determination is factual rather than a medical question and is an adjudicative determination made by the board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

As mentioned above, the earliest point at which it can be factually ascertainable that the Veteran could not maintain substantially gainful employment is when the January 2012 VA examiner noted decreased prolonged sitting or standing.  Additionally, as the Veteran's occupational background has involved either prolonged sitting or standing, the Board finds that the Veteran's combined hip disabilities have prevented him from securing and following substantially gainful employment consistent with his educational and occupational experience beginning on January 27, 2012.  Therefore, resolving all reasonable doubt in the Veteran's favor, entitlement to a TDIU on extraschedular basis is granted from January 27, 2012 to January 28, 2014. 38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 4.16(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record does not support a finding for TDIU on an extraschedular basis prior to the January 2012 VA examination.  There is nothing in the Veteran's medical record prior to the January 2012 VA examination that indicates that the Veteran did not have the ability to perform sedentary work.  Although October 2007 SSA records show that his physical abilities were moderately limited, a December 2007 SSA determination was made that the Veteran could have done some types of work.  As such, the Board finds that entitlement to TDIU on an extraschedular basis is not warranted prior to January 27, 2012, the date of the VA examination where a finding of decreased prolonged standing and sitting was noted by the VA examiner.


ORDER

Entitlement to a TDIU on an extraschedular basis prior to January 27, 2012 is denied.

Entitlement to a TDIU on an extraschedular basis from January 27, 2012 to January 28, 2014, is granted subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


